DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 12/16/2021 is acknowledged.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 7, 8, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 13 of U.S. Patent No. 11013145 in view of Inagaki et al. (US 2019/0141855A1). 

Regarding claim 1, 11013145 discloses A vapor chamber comprising: a casing including an upper casing sheet and a lower casing sheet that face each other and are joined together at an outer edge so as to define an internal space there between; a working fluid in the internal space; a microchannel in the lower casing sheet and in communication with the internal space so as to form a flow path for the working fluid; and a wick in the internal space of the casing and in contact with the microchannel, the microchannel having a plurality of convexes forming the flow path (claim 1, lines 1-13), a thickness D2 of the wick is 5 to 35 um (claim 12). 
2, and a pitch P1 of the plurality of convexes is 100 to 1000 um.

Inagaki teaches in ¶ [0042] that “A lower limit of an open area rate of the first wick structure 15 is preferably 35 % , and particularly preferably 45 %”). Also, Inagaki teaches in ¶ [0039] that “the width of the narrow groove be 10 µm to 100 µm , the depth of the narrow groove be 10 % to 65 % of the thickness of the one plate - shaped body 11 , and the width of the protruding part be 10 µm to 200 µm x 10 µm to 200 µm” which shows that the sectional area of the protruding to be between 100 µm2  and 40000 µm2 and that falls within the limitation range. Furthermore, Inagaki teaches above that the pitch P1 of the protruding part + narrow groove which correspond to (W2) + (W1) to be between 20 µm and 300 µm and that falls within the limitation range. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of 11013145 with an area of the plurality of holes with respect to an entire area of the wick is 5 to 50% in a plan view of the vapor chamber, a sectional area of the plurality of convexes is 150 to 25000 µm2, and a pitch P1 of the plurality of convexes is 100 to 1000 um, as taught by Inagaki, to improve the vapor chamber of 11013145 by ensuring releasability of the working fluid in vapor phase and by reducing the flow path resistance to the working fluid; see Inagaki, ¶ [0039]-[0042].  

Regarding claim 2, 11013145 further discloses a thickness D2 of the wick is 5 to 35 um (claim 12), an area of holes in the wick with respect to an entire area of the wick is 5 to 50% (same rejection in claim 1 applies here).
Regarding claim 7, 11013145 further discloses an area ratio of an area of the plurality of convexes to an entire area of the microchannel is 5% to 40% in a plan view of the vapor chamber (claim 1).
Regarding claim 8, 11013145 further discloses a height of the plurality of convexes of the microchannel is 5 to 50 um (claim 1, lines 15-16).
Regarding claim 15, 11013145 further discloses an opening width W1 of the microchannel is 50 to 200 µm, the thickness of the wick is D2, and D2: W1 = 5: 200 to 30: 50 (claim 12).
Regarding claim 16, 11013145 further discloses the thickness D2 of the wick is 15 to 20 um, and the opening width W1 of the microchannel is 200 um (claim 13).

Claims 1-4, 15, and 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 16, and 17 of copending Application No. 16874782 in view of  Inagaki et al. (US 2019/0141855A1).  

Regarding claim 1, 16874782 discloses A vapor chamber comprising: a casing including an upper casing sheet and a lower casing sheet that face each other and are joined together at an outer edge so as to define an internal space there between; a working fluid in the internal space; a microchannel in the lower casing sheet and in communication with the internal space so as to form a flow path for the working fluid; and a wick in the internal space of the casing and in contact with the microchannel (claim 1, lines 1-11), a thickness D2 of the wick is 5 to 35 um (claim 16).
16874782 does not disclose the microchannel having a plurality of convexes forming the flow path, an area of the plurality of holes with respect to an entire area of the wick is 5 to 50% in a plan view of the vapor chamber, a sectional area of the plurality of convexes is 150 to 25000 µm2, and a pitch P1 of the plurality of convexes is 100 to 1000 um.
A lower limit of an open area rate of the first wick structure 15 is preferably 35 % , and particularly preferably 45 %”). Also, Inagaki teaches in ¶ [0039] that “the width of the narrow groove be 10 µm to 100 µm , the depth of the narrow groove be 10 % to 65 % of the thickness of the one plate - shaped body 11 , and the width of the protruding part be 10 µm to 200 µm x 10 µm to 200 µm” which shows that the sectional area of the protruding to be between 100 µm2  and 40000 µm2 and that falls within the limitation range. Furthermore, Inagaki teaches above that the pitch P1 of the protruding part + narrow groove which correspond to (W2) + (W1) to be between 20 µm and 300 µm and that falls within the limitation range. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of 16874782 with a microchannel having a plurality of convexes forming the flow path; an area of the plurality of holes with respect to an entire area of the wick is 5 to 50% in a plan view of the vapor chamber, a sectional area of the plurality of convexes is 150 to 25000 µm2, and a pitch P1 of the plurality of convexes is 100 to 1000 um, as taught by Inagaki, to improve the vapor chamber of 16874782 by ensuring releasability of the working fluid in vapor phase and by reducing the flow path resistance to the working fluid; see Inagaki, ¶ [0039]-[0042].  

Regarding claim 2, 16874782 further discloses a thickness D2 of the wick is 5 to 35 µm (claim 16), an area of holes in the wick with respect to an entire area of the wick is 5 to 50% (same rejection in claim 1 applies here).
Regarding claim 3, 16874782 further discloses a contact area between the wick and the microchannel is 5% to 40% with respect to an area of the internal space taken as a plane (claim 1, lines 12-14).
Regarding claim 4, 16874782 further discloses the contact area is 10% to 20% with respect to the area of the internal space taken as the plane (claim 1, lines 12-14). 
Regarding claim 15, 16874782 further discloses an opening width W1 of the microchannel is 50 to 200 µm, the thickness of the wick is D2, and D2: W1 = 5: 200 to 30: 50 (claim 16).
Regarding claim 16, 16874782 further discloses the thickness D2 of the wick is 15 to 20 um, and the opening width W1 of the microchannel is 200 um (claim 17).
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 5, 6, 15, and 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 14, and 15 of copending Application No. 16874898 in view of Inagaki et al. (US 2019/0141855A1).  

Regarding claim 1, 16874898 discloses A vapor chamber comprising: a casing including an upper casing sheet and a lower casing sheet that face each other and are joined together at an outer edge so as to define an internal space there between; a working fluid in the internal space; a microchannel in the lower casing sheet and in communication with the internal space so as to form a flow path for the working fluid; and a wick in the internal space of the casing and in contact with the microchannel (claim 1), a thickness D2 of the wick is 5 to 35 um (claim 14).
16874898 does not disclose the microchannel having a plurality of convexes forming the flow path, an area of the plurality of holes with respect to an entire area of the wick is 5 to 50% in a plan view of the vapor chamber, a sectional area of the plurality of convexes is 150 to 25000 µm2, and a pitch P1 of the plurality of convexes is 100 to 1000 um.
Inagaki teaches in figure 1; the microchannel having a plurality of convexes (protrusion portion of 16) forming the flow path (protrusion portion of 16 also forms grooves), Inagaki teaches in ¶ [0042] A lower limit of an open area rate of the first wick structure 15 is preferably 35 % , and particularly preferably 45 %”). Also, Inagaki teaches in ¶ [0039] that “the width of the narrow groove be 10 µm to 100 µm , the depth of the narrow groove be 10 % to 65 % of the thickness of the one plate - shaped body 11 , and the width of the protruding part be 10 µm to 200 µm x 10 µm to 200 µm” which shows that the sectional area of the protruding to be between 100 µm2  and 40000 µm2 and that falls within the limitation range. Furthermore, Inagaki teaches above that the pitch P1 of the protruding part + narrow groove which correspond to (W2) + (W1) to be between 20 µm and 300 µm and that falls within the limitation range. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of 16874898 with a microchannel having a plurality of convexes forming the flow path; an area of the plurality of holes with respect to an entire area of the wick is 5 to 50% in a plan view of the vapor chamber, a sectional area of the plurality of convexes is 150 to 25000 µm2, and a pitch P1 of the plurality of convexes is 100 to 1000 um, as taught by Inagaki, to improve the vapor chamber of 16874898 by ensuring releasability of the working fluid in vapor phase and by reducing the flow path resistance to the working fluid; see Inagaki, ¶ [0039]-[0042].  

Regarding claim 2, 16874898 further discloses a thickness D2 of the wick is 5 to 35 µm (claim 14), an area of holes in the wick with respect to an entire area of the wick is 5 to 50% (same rejection in claim 1 applies here).
Regarding claim 5, 16874898 further discloses joining member that joins the upper casing sheet to the lower casing sheet at the outer edge (claim 1, lines 4-5).
Regarding claim 6, 16874898 further discloses difference between a thickness of the joining member and the thickness of the wick is 20 µm or less (claim 1, lines 14-15).
Regarding claim 15, 16874898 further discloses an opening width W1 of the microchannel is 50 to 200 µm, the thickness of the wick is D2, and D2: W1 = 5: 200 to 30: 50 (claim 14).
Regarding claim 16, 16874898 further discloses the thickness D2 of the wick is 15 to 20 µm, and the opening width W1 of the microchannel is 200 µm (claim 15).
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 7, 15, and 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 15, and 16 of copending Application No. 16874801 in view of Inagaki et al. (US 2019/0141855A1).  

Regarding claim 1, 16874801 discloses A vapor chamber comprising: a casing including an upper casing sheet and a lower casing sheet that face each other and are joined together at an outer edge so as to define an internal space there between; a working fluid in the internal space; a microchannel in the lower casing sheet and in communication with the internal space so as to form a flow path for the working fluid; and a wick in the internal space of the casing and in contact with the microchannel wherein the microchannel includes a plurality of convexes (claim 1, lines 1-12), a thickness D2 of the wick is 5 to 35 um (claim 15).
16874801 does not disclose the convexes forming the flow path, an area of the plurality of holes with respect to an entire area of the wick is 5 to 50% in a plan view of the vapor chamber, a sectional area of the plurality of convexes is 150 to 25000 µm2, and a pitch P1 of the plurality of convexes is 100 to 1000 um.
Inagaki teaches in figure 1; the convexes (protrusion portion of 16) forming the flow path (protrusion portion of 16 also forms grooves), Inagaki teaches in ¶ [0042] that “A lower limit of an open area rate of the first wick structure 15 is preferably 35 % , and particularly preferably 45 %”). Also, the width of the narrow groove be 10 µm to 100 µm , the depth of the narrow groove be 10 % to 65 % of the thickness of the one plate - shaped body 11 , and the width of the protruding part be 10 µm to 200 µm x 10 µm to 200 µm” which shows that the sectional area of the protruding to be between 100 µm2  and 40000 µm2 and that falls within the limitation range. Furthermore, Inagaki teaches above that the pitch P1 of the protruding part + narrow groove which correspond to (W2) + (W1) to be between 20 µm and 300 µm and that falls within the limitation range. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of 16874801 with flow path that is formed by convexes ; an area of the plurality of holes with respect to an entire area of the wick is 5 to 50% in a plan view of the vapor chamber, a sectional area of the plurality of convexes is 150 to 25000 µm2, and a pitch P1 of the plurality of convexes is 100 to 1000 um, as taught by Inagaki, to improve the vapor chamber of 16874801 by ensuring releasability of the working fluid in vapor phase and by reducing the flow path resistance to the working fluid; see Inagaki, ¶ [0039]-[0042].  

Regarding claim 2, 16874801 further discloses a thickness D2 of the wick is 5 to 35 µm (claim 15), an area of holes in the wick with respect to an entire area of the wick is 5 to 50% (same rejection in claim 1 applies here).
Regarding claim 7, 16874801 further discloses an area ratio of an area of the plurality of convexes to an entire area of the microchannel is 5% to 40% in a plan view of the vapor chamber (claim 1, lines 13-15).
Regarding claim 15, 16874801 further discloses an opening width W1 of the microchannel is 50 to 200 µm, the thickness of the wick is D2, and D2: W1 = 5: 200 to 30: 50 (claim 15).
Regarding claim 16, 16874801 further discloses the thickness D2 of the wick is 15 to 20 µm, and the opening width W1 of the microchannel is 200 µm (claim 16).


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of convexes” must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Joining member in claims 5 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant discloses paragraph 20 that the joining member is a brazing.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation of “a sectional area of the plurality of convexes is 150 to 25000 µm2” renders the scope of the claim indefinite since it is not clear if the “sectional area of the plurality of convexes” is P1 x D1 (the height of “plurality of convexes“) or it’s W2 x D1, or it’s an area that on a different coordinate. To expedite prosecution, examiner interprets “sectional area of the plurality of convexes” to be W2 x D1 (the height of “plurality of convexes) see ¶ [0053].
Claims 2-17 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).    


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the claimed subject matter of “a contact area between the wick and the microchannel is 5% to 40% with respect to an area of the internal space taken as a plane” renders the scope of the claim indefinite since it is not clear whether a contact area between the wick includes the area of the wick laid over both the convexes and the openings of the microchannels or a contact area is only the area of the wick laid over the convexes. To expedite prosecution, examiner interprets “a contact area between the wick and the microchannel is 5% to 40% with respect to an area of the internal space taken as a plane” to be a contact area is only the area of the wick laid over the convexes.
Claim 4 is rejected insofar as it is dependent on claim 3, and therefore includes the same error(s).  
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 14, the claimed subject matter of “sheet-shaped wick” renders the scope of the claim indefinite since a sheet does not have a specific shape so it is not clear what shape the wick is. It is not clear whether applicant is claiming that the wick is flat by claiming sheet-shaped wick. To expedite prosecution, examiner interprets “sheet-shaped wick” to be flat sheet wick.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. (US 2019/0141855A1) in view of Numoto (US 2020/0060044 A1).

Regarding claim 1, Inagaki teaches a vapor chamber (FIG 1) comprising: a casing including an upper casing sheet (12) and a lower casing sheet (11) that face each other and are joined together at an outer edge so as to define an internal space there between (13); a working fluid in the internal space (see Inagaki ‘s ¶ [0037]); a microchannel in the lower casing sheet and in communication with the internal space so as to form a flow path for the working fluid (16); and a wick (15) in the internal space of the casing and in contact with the microchannel (16), the microchannel having a plurality of convexes (protrusion portion of 16 ) forming the flow path (protrusion portion of 16 also form grooves), the wick (15) having a plurality of holes (apertures of the first wick structure 15), an area of the plurality of holes with respect to an entire area of the wick is 5 to 50% in a plan view of the vapor chamber (Inagaki teaches in ¶ [0042] that “A lower limit of an open area rate of the first wick structure 15 is preferably 35 % , and particularly preferably 45 %”), a sectional area of the plurality of convexes is 150 to 25000 µm2 , the width of the narrow groove be 10 µm to 100 µm , the depth of the narrow groove be 10 % to 65 % of the thickness of the one plate - shaped body 11 , and the width of the protruding part be 10 µm to 200 µm x 10 µm to 200 µm” which shows that the sectional area of the protruding to be between 100 µm2  and 40000 µm2 and that falls within the limitation range. Furthermore, Inagaki teaches above that the pitch P1 of the protruding part + narrow groove which correspond to (W2) + (W1) to be between 20 µm and 300 µm and that falls within the limitation range). 

Inagaki does not explicitly disclose a thickness of the wick to be 5 to 35 µm.
Numoto teaches a similar vapor chamber comprising a wick (8) that has a thickness range between 5 μm to 35 μm (see Numoto ¶ [0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of Inagaki with a thickness range of the wick to be 5 to 35 µm, as taught by Numoto, to improve the vapor chamber of Inagaki by reducing the size of the vapor chamber, thus allowing for use in miniaturized applications; see Numoto, ¶ [0070].  

Regarding claim 2, Inagaki as modified by Numoto, above, further discloses the thickness of the wick is 35 micro meters (see Numoto paragraph [0046]: 35 micro meters falls within the range(s) selected by Numoto).
 Inagaki in view of Numoto does not explicitly teach the area of the plurality of holes with respect to the entire area of the wick is 5%.
 However, the percentage of the holes’ area with respect to the entire area of the wick is a results effective variable, as recognized by Inagaki (see at least paragraphs [0042]-[0043]: low open area 
 It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of Inagaki with area of the plurality of holes with respect to the entire area of the wick is 5%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).

 

Regarding claim 3, Inagaki further discloses a contact area between the wick (15) and the microchannel (16) is 5% to 40% with respect to an area of the internal space (13) taken as a plane  (Inagaki teaches (¶¶ [0039], [0042]) that the width of the narrow groove is 10 µm to 100 µm and the width of the protruding part be 10 µm to 200 µm using the upper limits of both groove and protruding part (100 µm and 200 µm) will results to have an area ratio of the convexes to the entire area to be 1/3. Inagaki teaches the open area rate of the wick (15) is 45%, hence the solid portion that actually can be in contact with the convexes are 55%. Therefore, the contact area between the wick (15) and the microchannel (16) is only 55% of the area of the convexes, and the area of the convexes Is only about (1/3) which is 33% of the microchannel, which results in the contact area between the wick and the microchannel is less than 18.2% (                        
                            
                                
                                    55
                                    ×
                                    33
                                
                                
                                    100
                                
                            
                            =
                            18.2
                            %
                             
                        
                    ) with respect to the internal space (which is the convexes + grooves) taken as a plane (see Inagaki ¶¶ [0039], [0042]).

Regarding claim 4, Inagaki further discloses teaches the contact area is 10% to 20% with respect to the area of the internal space taken as the plane. (Inagaki discloses that the area of the convexes (protrusion part) in the plane view is at most 33.3% of the microchannel. Furthermore, Inagaki further teaches (¶¶ [0039], [0042]) that the width of the narrow groove is 10 µm to 100 µm and the width of the protruding part be 10 µm to 200 µm using the upper limits of both groove and protruding part (100 µm and 200 µm) will results to have an area ratio of the convexes to the entire area to be 1/3. Inagaki teaches the open area rate of the wick (15) is 45%, hence the solid portion that is actually can be in contact with the convexes are 55%. Therefore, the contact area between the wick (15) and the microchannel (16) is only 55% of the area of the convexes, and the area of the convexes Is only about (1/3) which is 33% of the microchannel, which results in the contact area between the wick and the microchannel is less than 18.2% (                        
                            
                                
                                    55
                                    ×
                                    33
                                
                                
                                    100
                                
                            
                            =
                            18.2
                            %
                             
                        
                    ) with respect to the internal space (which is the convexes + grooves) taken as a plane (see Inagaki ¶¶ [0039], [0042]).

Regarding claim 5, Inagaki as modified above teaches a joining member that joins the upper casing sheet (12) to the lower casing sheet (11) at the outer edge (Inagaki teaches in ¶ [0049] that “joining peripheral portions of the one plate-shaped body 11 and the other plate-shaped body 12. The method for joining is not particularly limited, and examples of the method include diffusion bonding, brazing, laser welding, ultrasonic welding, friction welding and pressure welding”).
Regarding claim 6, Inagaki as modified above teaches a difference between a thickness of the joining member and the thickness of the wick is 20 µm or less (Inagaki as modified by Numoto teaches the wick (15 of Inagaki, 8 of Numoto) to have a minimum 5 µm thickness (see Numoto ¶ [0046]). Inagaki further teaches in ¶ [0049] that “The method for joining is not particularly limited, and examples of the method include diffusion bonding, brazing, laser welding, ultrasonic welding, friction welding and pressure welding”: Examiner notes that ultrasonic welding, friction welding and pressure welding are 

Regarding claim 7, Inagaki further discloses an area ratio of the sectional area of the plurality of convexes to an area of an entirety of the microchannel is 5% to 40% in the plan view of the vapor chamber (Inagaki teaches in ¶ [0039] that “the width of the narrow groove be 10 µm to 100 µm , the depth of the narrow groove be 10 % to 65 % of the thickness of the one plate - shaped body 11 , and the width of the protruding part be 10 µm to 200 µm x 10 µm to 200 µm”. Also, Inagaki teaches in ¶ [0048] that “the thickness of each of the one plate - shaped body 11 and the other plate - shaped body 12 is , for example, 0.1 mm”  which shows that the sectional area of the protruding to be between  (100 µm2  and 40000 µm2) and the sectional area of the groove to be between  (100 µm2 and 6500 µm2). Therefore, using a low limit the sectional area of the protruding to be 400 µm2 and a low limit of the area of an entirety of the microchannel (400 µm2 + 6500 µm2 = 6900 µm2 ) that shows the area ratio of the sectional area of the plurality of convexes to an area of an entirety of the microchannel is 5.8% . Repeating the above calculations using higher limit, the sectional area of the protruding to be 4000 µm2 and the  area of an entirety of the microchannel (4000 µm2 + 6500 µm2 = 10500 µm2) that shows the area ratio of the sectional area of the plurality of convexes to an area of an entirety of the microchannel is 38%).
Regarding claim 8, Inagaki further discloses a height of the plurality of convexes of the microchannel is 5 to 50 µm. (Inagaki teaches in ¶ [0039] that “the width of the protruding part be 10 µm to 200 µm x 10 µm to 200 µm”).

Regarding claim 9, Inagaki further discloses the pitch P1 of the plurality of convexes of the microchannel and a pitch P2 of the plurality of holes in the wick are not integral multiples (Inagaki teaches in ¶ [0042] that the range of the hole size to be between 75% and 150% of the lattice-shaped groove (the wick groove) width which is not an integral multiples of the pitch P1 of the plurality of convexes (20 µm to 300 µm)).

Regarding claim 10, Inagaki further discloses a support (17) in the upper casing sheet (12), the wick (15) being between the support and the lower casing sheet (11), (see Inagaki’s figure 1).

Regarding claim 11, Inagaki teaches the wick (15) is bonded to the microchannel (Inagaki teaches in ¶ [0038] that “The hollow portion 13 is depressurized by a deaeration treatment” which will force the upper and lower plates to put a pressure bond on the wick (15) via the supporting column members (17) and that will bond the wick into the microchannel). 

Regarding claim 12 and 13, Inagaki does not teach the entire area of the wick is larger than an area of a region    - 25 -corresponding to the microchannel in the plan view of the vapor chamber as recited in claim 12. Furthermore, Inagaki does not teach the wick is wider in the plan view of the vapor chamber than a width of the microchannel as recited in claim 13.
Numoto teaches the wick (5) is larger than an area of a region    - 25 -corresponding to the microchannel (see M area element in Numoto’s figure 2 annotated by examiner in the plan view of the vapor chamber. Numoto further teaches the wick (5) is wider (see M area element in Numoto’s figure 2 and W area element in Numoto’s figure 1 annotated by examiner) in the plan view of the vapor chamber than a width of the microchannel. it shows that the area of the microchannel (7) is limited under element (5) and the wick (8) covers a bigger area (see W area element) where it shows that the wick almost reach the joint portion (6); which shows that the wick (8) is larger and wider than the M area (area of the microchannel); see Numoto’s figures 1 and 2 annotated by examiner.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of Inagaki with a wick is larger than an area of a region    - 25 -corresponding to the microchannel and the wick is wider in the plan view of the vapor chamber than a width of the microchannel, as taught by Numoto, to improve the vapor chamber performance of Inagaki by reducing the region corresponding to the microchannel and number and of the pillars to ensure a wider space for the movement of the vapor of the working fluid. Moreover, by extending the wick to the joint portion as far as possible, the heat transportation capacity is further improved; see Numoto, ¶¶ [0042], [0048].  


    PNG
    media_image1.png
    1128
    1338
    media_image1.png
    Greyscale
Numoto’s figures 1 and 2 annotated by examiner 

Regarding claim 14, Inagaki further discloses the wick (15) is a sheet-shaped wick (see the wick is 15 thin and flat sheet in figure 1 of Inagaki).

Regarding claim 15, Inagaki as modified above teaches an opening width W1 of the microchannel is 50 to 200 µm (Inagaki teaches in ¶ [0039] that “the width of the narrow groove be 10 µm to 100 µm”), the thickness of the wick is D2, and D2: W1 = 5: 200 to 30: 50. Inagaki as modified by Numoto teaches the range of the wick (15 of Inagaki, 8 of Numoto) to between 5 µm and 30 µm. 

Regarding claim 16, Inagaki as modified above teaches the thickness D2 of the wick is 15 to 20 µm (Inagaki as modified by Numoto teaches the range of the wick (15 of Inagaki, 8 of Numoto) to between 5 µm and 30 µm (see Numoto ¶ [0046])),
Inagaki does not teach the opening width W1 of the microchannel is 200 µm.
Numoto teaches the opening width W1 (flow bath 13 between elements 7 in figure 1) of the microchannel is 200 µm (Numoto teaches in ¶ [0027] that “Distances between the projecting portions 7 are not particularly limited but may be preferably 1 µm to 500 µm”).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of Inagaki with a opening width W1 of the microchannel is 200 µm, as taught by Numoto, to improve the vapor chamber performance of Inagaki by Increasing the distances between the projecting portions which further increase the holding amount of the working fluid; see Numoto, ¶ [0027].  

Regarding claim 17, Inagaki further discloses a ratio of a first opening width on a first surface side of the plurality of holes in the wick to a second opening width on a second surface side of the plurality of holes in the wick is 1:1, (see Inagaki’s figure 1; the width of the opening on a first surface side and a second side are equal).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roper et al. (US 9,835,383) discloses a planar heat pipe.
Ryoson et al. (US 2009/0323285A1) discloses a heat transport device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/
               Examiner, Art Unit 3763                                                                                                                                                                                         
                                                                                                                                                                                                   
/TAVIA SULLENS/Primary Examiner, Art Unit 3763